Title: To James Madison from William Harris Crawford, 8 April 1824
From: Crawford, William Harris
To: Madison, James


        
          Dr. Sir
          Washington 8th: April 1824.
        
        Recollecting the conversation I had with you in Sept. last, relative to the part which Mr. Rayneval acted in the negociations for peace between England & France, & the allies of the latter, including the U.S. of America, I send you enclosed the 6th volume of “Histoire de la Diplomatie Francaise,” which treats at large of the mission of Mr. Rayneval.
        If you have retained my note to your request that I should take charge of the War department, upon the resignation of Dr. Eustis, I will thank you to send me a copy of it. I have, in the newspapers & pamphlets been charged with having endeavored to avoid responsibility during the war, & for that purpose having solicited from you the appointment of Minister to France. I Know of no written evidence which can be resorted to at the present time, which will more completely refute both these slanders, than the note referred to, if my recollection of its contents is correct. It is not my present intention to publish this note if a copy of it should be obtained, nor will any thing which you may think proper to communicate be published without your consent. I remain Dr. Sir your Obt. Servt.
        
          Wm H Crawford
        
        
          P.S. Mrs. Crawford & Caroline unite with me in respects to yourself & Mrs Madison. The imperfection of my sight obliges me still to make use of the pen of my daughter.
          
            W. H. C.
          
        
      